On April 13, 1998, respondent filed a motion to show cause why the Secretary to the Board of Commissioners on Grievances and Discipline should not be held in contempt for failure to comply with this court’s February 25, 1998 order. On April 14, 1998, the board filed additional papers in this cause, and on April 20, 1998, the Secretary to the board filed a response to respondent’s motion to show cause. Upon consideration thereof,
IT IS ORDERED by the court that, as it appears that the Secretary to the board has complied with this court’s February 25, 1998 order to the extent to which he is able, respondent’s motion to show cause be, and hereby is, denied.